PER CURIAM.
This is an appeal from an order made by a Circuit Judge discharging from custody one Samuel Singer, who had been convicted and sentenced in the District Court of New Jersey. The question involved in this case is whether, when the order appealed from was made, a United States Circuit Judge had power1 and jurisdiction to grant a writ of habeas corpus and thereon to discharge a prisoner confined under sentence imposed in the District Court. He so did and the United States took this appeal. A motion is now made by the prisoner to dismiss the appeal, on the ground that no statute grants an appeal to this court from an order so made by a Circuit Judge. Neither the efforts of counsel nor our own have found such a statute.
The appeal is therefore dismissed, and, being without jurisdiction to consider the question involved in this appeal, we express no opinion upon it.

 Such power has since been expressly conferred by Act Feb. 13, 1925, § 6 (a) 43 Stat. 940, c. 229.